DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meridew et al. (US 20110184419 A1).
Meridew et al. disclose an outrigger or inclination guide 400 for use with an implant insertion tool such as an acetabular guide the inclination guide including a unitary body including a clip 432 configured to be coupled to a mounting surface of a shaft 304 of an implant insertion tool, an elongated riser 426 extending from clip 432 to a first joint (connection between 426 and 416, Fig. 6) and an elongated indicator 416 extending from the first joint to a distal end wherein the elongated indicator 416 and the imaginary tool axis define an angle or indication angle (Fig. 6 and paras [0061-0064]).   Inclination guide 400 is considered unitary because it acts together as a unit.
Regarding claims 2 and 4, Meridew et al. disclose the tool body and parts thereof to be machined from polymer, metal or other suitable material.  Regarding claim 2, “molded polymeric body,” this is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on the method of its production.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
. 
Claim(s) 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritzsche (DE 102012104390 A1 – Prior Art of Record).
Fritzsche discloses a targeting device or inclination guide for use with a handle of an acetabular insertion instrument including a unitary (acting together as a unit) body including a holder or clip 10 configured to be coupled to a mounting surface of a handle or shaft of an acetabular cup inserter, an elongated riser 1 extending from the clip to a first joint (connection to first pointer sheet) and an elongated indicator 2a extending from the first joint  to a distal end wherein the elongated indicator 2a and the imaginary tool axis define an angle or indication angle (Figs. 1-2 and text as translated from German to English on Espacenet). 
Regarding claim 5, holder or clip 10 includes a first curved arm 12 that extends away from the elongated riser to a first end and a second curved arm 12 that extends away from the elongated riser to a second end, wherein the first curved arm and the second curved arm cooperate to define the interior volume and the first end and the second end cooperate to define a slot that provides access to the interior volume (Figs. 1 and 2 and supporting text).
Regarding claim 6, each arm 12 of clip 10 has a rounded ledge on the first end of the first curved arm and a second rounded ledge on the second end of the second curved arm, wherein each of the first rounded ledge and the second rounded ledge curves away from the slot.  The outwardly flaring ends of each arm 12 is interpreted to be a first rounded ledge and a second rounded ledge, respectively (Fig. 1 and supporting text as translated from German to English on Espacenet).
Regarding claim 7, the first end of the first curved arm and the second end of the second curved arm have an angled or chamfered edge, and wherein the chamfered 
Regarding claim 8, the first curved arm and the second curved arm define a plano-concave interior surface configured to engage a cylindrical mounting surface of an implant insertion tool, i.e. shaft of an acetabular cup inserter.
Regarding claim 9, curved arms 12, of clip 10, are configured to engage the outer surface of a conically shaped shaft of an acetabular cup impactor. 
Regarding claim 10, clip 10 comprises an interior surface that confronts the mounting surface of the shaft the implant insertion tool while the clip is coupled to the mounting surface, wherein the interior surface includes three contact points, and wherein each of the three contact points is configured to engage the mounting surface of the implant insertion tool (Fig. 1 and supporting text as translated from German to English on Espacenet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meridew et al. (US 20110184419 A1) in view of Hudak, Jr. et al. (US 8834480).
Meridew et al. disclose all elements of the claimed invention except for the polymeric material to be polyphenylsulfone. 
It is well known to use a polymeric material such as polyphenylsulfone to construct a medical instrument, as evidenced by Hudak, Jr. et al. (col. 4, lines 63-67 and col. 5, lines 1-7).
It would have been obvious to one having ordinary skill in the art to have constructed the Meridew et al. instrument of a polymeric material such as . 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fritzsche (DE 102012104390 A1) in view of Hudak, Jr. et al. (US 8834480).
Fritzsche discloses all elements of the claimed invention except for material of construction of the instrument.  
It is well known to construct a medical instrument of a metallic or polymeric material such as polyphenylsulfone, as evidenced by Hudak, Jr. et al. (col. 4, lines 63-67 and col. 5, lines 1-7).
It would have been obvious to one having ordinary skill in the art to have constructed the Fritzsche instrument of a metallic or polymeric material such as polyphenylsulfone since it was known in the art to construct medical instruments of these materials due to their biocompatibility. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fritzsche (DE 102012104390 A1) in view of Mata et al. (US 5752954).
Fritzsche discloses all elements of the claimed invention except for ridges.
It is well known to provide ridges or teeth on the curved inner surface of a clamping surface to provide better engagement of the clamping surface along a bar or rod 80 and prevent relative movement between components, as evidenced by Mata et al. (Fig. 1, elements 37 and 80 and supporting text)
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing ridges, as taught by Mata et al., to the clamping surface of Fritzsche would have yielded predictable results, i.e., improved engagement with the shaft of an acetabular cup impactor.  The implant insertion tool and the mounting surface are not positively recited in any of the claims.  The ridges, provided on the clamping surface, are capable of engaging appropriately shaped grooves (separated by ridges) on a shaft of an implant inserter with such a feature. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 12, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775